1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUCINDA MORALES,                                   Case No.: 19cv1450-JAH-LL
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO RESCHEDULE
                                                        EARLY NEUTRAL EVALUATION
14   TARGET CORPORATION, et al.,
                                                        AND CASE MANAGEMENT
15                                  Defendants.         CONFERENCE AND EXCUSE
                                                        ATTENDANCE BY CORPORATE
16
                                                        REPRESENTATIVE
17
                                                        [ECF No. 7]
18
19
20         Currently before the Court is the Parties’ “Joint Motion to: (1) Reschedule the Early
21   Neutral Evaluation Conference and Case Management Conference, and (2) Excuse
22   Attendance By Corporate Representative.” ECF No. 7. For the reasons set forth below, the
23   Court GRANTS the Parties’ Motion.
24    I.   REQUEST TO RESCHEDULE EARLY NEUTRAL EVALUATION
25         (“ENE”)/CASE MANAGEMENT CONFERENCE (“CMC”)
26
           Defendant Target requests that the Court reschedule the ENE and CMC currently set
27
     for September 13, 2019 to either September 4th or 5th. ECF No. 7 at 2. In support,
28

                                                    1
                                                                                  19cv1450-JAH-LL
1    Defendant states that its claim professional is currently traveling to San Diego from
2    Minnesota for an ENE in another matter on September 6, 2019, and rescheduling the ENE
3    will allow the adjuster to make one trip to San Diego (rather than two trips within a one
4    week period). Id. at 2. Plaintiff does not oppose Defendant’s request. Id. at 3.
5          Good cause found, the Court RESETS the ENE and CMC currently scheduled for
6    September 13, 2019 at 9:30 a.m. to September 5, 2019 at 1:30 p.m. On or before August
7    28, 2019, the Parties shall: (1) file a Joint Discovery Plan on the CM/ECF system and (2)
8    submit confidential ENE statements to the chambers of the Honorable Linda Lopez. On or
9    before September 3, 2019, the Parties shall exchange initial disclosures pursuant to
10   Federal Rules of Civil Procedure 26(a)(1)(A-D). All other deadlines and requirements
11   remain as set. See ECF No. 5.
12
      II. REQUEST TO EXCUSE ATTENDANCE BY CORPORATE
13        REPRESENTATIVE
14
           Defendant Target next requests that its corporate representative be excused from
15
     attending the ENE. See ECF No. 7. In support, Defendant states that a claims professional
16
     will attend with “full and complete authority to enter into a binding settlement on Target’s
17
     behalf.” Id. at 3. Plaintiff does not object to Defendant’s request. Id.
18
           Based on Defendant’s representations regarding the settlement authority of its claim
19
     professional, the Court GRANTS Defendant’s request to excuse the attendance of its
20
     corporate representative. Defendant’s claims professional is expected to attend the ENE
21
     in-person and with full and complete authority to enter into a binding settlement on
22
     Defendant’s behalf.
23
           IT IS SO ORDERED.
24
     Dated: August 13, 2019
25
26
27
28

                                                    2
                                                                                    19cv1450-JAH-LL
